962 F.2d 14
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Glenn NEWMAN;  In re Deborah M. Newman, Debtors.Glenn NEWMAN;  Deborah M. Newman, Appellants,v.James A. WILSON, Appellee.
No. 90-56317.
United States Court of Appeals, Ninth Circuit.
Submitted May 7, 1992.*Decided May 11, 1992.

1
Before JAMES R. BROWNING and FARRIS, Circuit Judges, MACBRIDE,** Senior District Judge.

ORDER

2
The Bankruptcy Appellate Panel dismissed the Newmans' appeal on November 5, 1990 for failure to prosecute.   The Newmans do not challenge the dismissal or even mention the reason for it.   Ordinarily, we would affirm the BAP decision.


3
However, as appellee points out, this case has become moot.   The bankruptcy court order which the Newmans seek to challenge denied their claim that certain funds were exempt from the reach of the Newmans' creditors.   On November 5, 1991, the bankruptcy court revoked the discharge granted to the Newmans and dismissed their Chapter 7 case.   Thus, whether the funds would be exempt from the reach of creditors no longer matters, and we must dismiss the appeal as moot.   See In re Universal Farming Industries, 873 F.2d 1332 (9th Cir.1989).

The appeal is DISMISSED as moot.1


*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 Honorable Thomas J. MacBride, United States District Judge for the Eastern District of California, sitting by designation


1
 In a separate order, we require Stephen D. Petach, counsel for appellant, to show cause why he should not be sanctioned for filing a frivolous appeal